


109 HR 6170 IH: To amend the Internal Revenue Code of 1986 to modify and

U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6170
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2006
			Mr. Burton of Indiana
			 (for himself, Mr. Paul,
			 Mr. Fortuño,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Delahunt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and
		  make permanent the deduction for qualified tuition and related
		  expenses.
	
	
		1.Deduction for qualified
			 tuition and related expenses
			(a)Deduction made
			 permanent
				(1)In
			 generalSection 222 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (e).
				(2)EGTRRA
			 sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to section 431 of such Act.
				(b)Increase in
			 dollar limitation; repeal of AGI phaseoutSubsection (b) of
			 section 222 of such Code is amended to read as follows:
				
					(b)Dollar
				limitationThe amount allowed as a deduction under subsection (a)
				with respect to the taxpayer for any taxable year shall not exceed
				$5,000.
					.
			(c)Allowance of
			 deduction to grandparentsSubsection (d) of section 222 of such
			 Code is amended by redesignating paragraph (6) as paragraph (7) and inserting
			 after paragraph (5) the following new paragraph:
				
					(6)Grandchildren
				treated as dependents
						(A)In
				generalFor purposes of determining qualified tuition and related
				expenses for purposes of this section, any grandchild of the taxpayer shall be
				treated as a dependent of the taxpayer.
						(B)GrandchildrenFor
				purposes of this paragraph, the term grandchild means a child of
				any child of the
				taxpayer.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
